Citation Nr: 1609725	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-50 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft with sternal scar. 

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1972.

The bilateral hearing loss matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the noncompensable disability rating currently in effect.  The Veteran filed a Notice of Disagreement (NOD) in February 2008.  The RO issued a Statement of the Case (SOC) in November 2009.  In December 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue. 

The heart matter comes before the Board on appeal from a December 2010 rating decision of the RO in Houston, Texas, which granted service connection and assigned an initial disability rating of 10 percent.  The Veteran filed a NOD in February 2011 appealing the initial disability rating assigned.  The RO issued a SOC in September 2011.  In October 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue. 

In January 2012, the Veteran appeared at a hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In April 2012, the Board issued a decision that denied the claims of entitlement to an initial rating in excess of 10 percent for coronary artery disease and entitlement to an increased (compensable) rating for bilateral hearing loss.

In a June 2014 decision, the Board vacated the April 2012 Board decision in accordance with a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In December 2015, the Veteran appeared at a Board videoconference hearing before the undersigned VLJ.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of these appeals by the Agency of Original Jurisdiction (AOJ) in the August 2010 Supplemental SOC (SSOC) and September 2011 SOC.  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) has been raised by the record in a December 2015 VA 21-526EZ, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




(CONTINUED ON NEXT PAGE)

REMAND

Initially, the most recent treatment records in the claims file from the VA Medical Center (VAMC) in Houston, Texas, are dated from August 2010.  At his December 2015 Board hearing, the Veteran testified that he had been treated for his bilateral hearing loss since August 2010.  On remand, all pertinent VA treatment records dated since August 2010 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the most recent private treatment records in the claims file are dated from June 2011.  At his December 2015 Board hearing, the Veteran testified that he had been treated by his private physician, Dr. H.S., for his coronary artery disease, status post coronary artery bypass graft with sternal scar, since June 2011.  On remand, all pertinent private treatment records dated since June 2011 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Finally, the Veteran's last VA examinations to assess the current severity of his service-connected bilateral hearing loss and coronary artery disease, status post coronary artery bypass graft with sternal scar, were in January 2010 and May 2010, respectively.  These examinations are now over/almost five years old.  Additionally, since those examinations, the Veteran testified at his December 2015 Board hearing that both of the disabilities had worsened since those VA examinations.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of these disabilities.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected bilateral hearing loss and coronary artery disease, status post coronary artery bypass graft with sternal scar.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Houston, Texas, VAMC since August 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Update and obtain the private treatment records currently in the claims file.  Specifically, the RO should obtain all pertinent private treatment records dated since June 2011 from Dr. H.S., as described at the December 2015 Board hearing.  Contact the Veteran if appropriate release forms are needed to obtain the private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
3.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

4.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease, status post coronary artery bypass graft with sternal scar.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected coronary artery disease, status post coronary artery bypass graft with sternal scar, should be reported in detail.  
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

